 1   Michael J. Stortz (SBN 139386)                 Ray E. Gallo (SBN 158903)
     580 California Street, Suite 1500              rgallo@gallo.law
 2   San Francisco, CA 94104-1036                   Dominic Valerian (SBN 240001)
     AKIN GUMP STRAUSS HAUER & FELD LLP             dvalerian@gallo.law
 3   Email: mstortz@akingump.com                    GALLO LLP
     Telephone: 415.765.9500                        1604 Solano Ave., Suite B
 4   Facsimile: 415.765.9501                        Berkeley, CA 94707
                                                    Telephone: 415-257-8800
 5   Seamus C. Duffy*
     Michael W. McTigue Jr. (pro hac vice)          Hank Bates (SBN 167688)
 6   Meredith M. Slawe (pro hac vice)               hbates@cbplaw.com
     AKIN GUMP STRAUSS HAUER & FELD, LLP            David Slade (pro hac vice)
 7   Two Commerce Square                            dslade@cbplaw.com
     2001 Market Street, Suite 4100                 CARNEY, BATES & PULLIAM, PLLC
 8   Philadelphia, PA 19103-7013                    519 West 7th Street
     Email: sduffy@akingump.com                     Little Rock, AR 72201
 9   mmctigue@akingump.com                          Telephone: 501-312-8500
     mslawe@akingump.com
10   Telephone: 215.965.1200                        Attorneys for Plaintiff
     Facsimile: 215.965.1210                        BRANDON HODGES
11
     Attorneys for Defendant
12   COMCAST CABLE COMMUNICATIONS, LLC
     *pro hac vice to be sought
13
                                   UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15
                                        OAKLAND DIVISION
16

17   BRANDON HODGES, for himself, and all          Case No. 4:18-cv-01829-HSG
     others similarly situated,
18                                                 STIPULATION AND ORDER
                      Plaintiff,                   CONTINUING HEARING ON
19                                                 COMCAST’S MOTION TO STAY
           v.                                      PENDING APPEAL
20
     COMCAST CABLE COMMUNICATIONS,                 Date: September 26, 2019
21   LLC, a Delaware limited liability company;    Time: 2:00 p.m.
     and DOES 1-50, inclusive,                     Ctrm: 2 – 4th Floor
22                                                 Judge: Hon. Haywood S. Gilliam, Jr.
                      Defendants.
23

24

25

26

27

28
     STIPULATION    AND        ORDER
     CONTINUING HEARING ON COMCAST’S                                  CASE NO. 4:18-CV-01829-HSG
     MOTION TO STAY PENDING APPEAL
 1          Plaintiff Brandon Hodges and Defendant Comcast Cable Communications, LLC

 2   (“Comcast”), by and through their undersigned counsel and subject to the approval of the Court,

 3   hereby stipulate and agree to continue the hearing date on Comcast’s Motion to Stay Pending

 4   Appeal (Dkt. No. 58) as follows:

 5          WHEREAS, Comcast timely filed its Notice of Appeal of the Court’s Order Denying

 6   Comcast’s Motion to Compel Individual Arbitration (Dkt. No. 50) (the “Order”) on July 26, 2019

 7   (see Dkt. No. 52);

 8          WHEREAS, Comcast filed a Motion to Stay Pending Appeal on July 31, 2019, which

 9   motion is set for hearing on September 26, 2019 at 2:00 p.m.;
10          WHEREAS, Comcast contends this action should be stayed pending its appeal because,

11   inter alia, whether the Federal Arbitration Act (“FAA”) preempts the rule announced by the

12   California Supreme Court in McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017) and whether the

13   McGill rule is implicated in this action present serious legal questions;

14          WHEREAS, the question of whether the FAA preempts the McGill rule is the subject of a

15   Petition for Panel Rehearing and Rehearing En Banc (“Petition for Rehearing”), which Comcast

16   filed in the Ninth Circuit on August 9, 2019 in Tillage v. Comcast Corp., No. 18-15288 (Dkt. No.

17   60);

18          WHEREAS, on September 9, 2019 in Tillage, the Ninth Circuit entered an order directing

19   plaintiffs/appellees to file a response to Comcast’s Petition for Rehearing (Dkt. No. 66); and

20          WHEREAS, the parties believe that it is in the interests of judicial economy to preserve the

21   status quo and continue the hearing on Comcast’s Motion to Stay Pending Appeal until after

22   Comcast’s Petition for Rehearing is resolved.

23          NOW THEREFORE, the parties stipulate and agree that:

24          (1) The hearing on Comcast’s Motion to Stay Pending Appeal set for September 26, 2019

25              at 2:00 p.m. is taken off calendar, to be reset after Comcast’s Petition for Rehearing in

26              Tillage is resolved;

27          (2) The parties are ORDERED to submit, upon resolution of Comcast’s Petition for

28
     STIPULATION    AND        ORDER
     CONTINUING HEARING ON COMCAST’S                  -2-                        CASE NO. 4:18-CV-01829-HSG
     MOTION TO STAY PENDING APPEAL
 1              Rehearing, a joint report of no more than two pages. The parties’ joint report may advise,

 2              at either party’s election, as to any further appellate proceedings in Tillage, and shall

 3              advise as to the status of Comcast’s appeal of the Order; and

 4           (3) If Comcast’s Petition for Rehearing in Tillage is not resolved within 90 days of this

 5              order, the parties are directed to submit a joint report of no more than two pages on that

 6              date regarding the status of (a) the Petition for Rehearing; and (b) Comcast’s appeal of

 7              the Order.

 8   IT IS SO STIPULATED.

 9   Dated: September 24, 2019                       AKIN GUMP STRAUSS HAUER & FELD LLP
10
                                                     By: /s/ Michael Stortz
11                                                       Michael J. Stortz
                                                         Seamus C. Duffy (pro hac vice to be sought)
12                                                       Michael W. McTigue Jr. (pro hac vice)
                                                         Meredith C. Slawe (pro hac vice)
13
                                                     Attorneys for Defendant
14                                                   COMCAST CABLE COMMUNICATIONS, LLC
15

16   Dated: September 24, 2019                       GALLO LLP
                                                     CARNEY, BATES & PULLIAM, PLLC
17

18                                                   By: /s/ Dominic Valerian
                                                        Ray E. Gallo
19                                                      Hank Bates
                                                        Dominic Valerian
20                                                      David Slade (pro hac vice)
21                                                   Attorneys for Plaintiff
                                                     BRANDON HODGES
22

23

24   PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26           9/24/2019
      DATE                                   Hon. Haywood S. Gilliam, Jr.
27                                           United States District Court Judge

28
     STIPULATION    AND        ORDER
     CONTINUING HEARING ON COMCAST’S                  -3-                       CASE NO. 4:18-CV-01829-HSG
     MOTION TO STAY PENDING APPEAL
 1                           Attestation Pursuant to Civil Local Rule 5-1(i)
 2          Pursuant to Civil Local Rule 5-1(i), I, Dominic Valerian, hereby attest that I have obtained

 3   concurrence in the filing of this document from the other signatories to this document.

 4          I declare under penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct. Executed this September 24, 2019, in Albany, California.

 6

 7                                                         /s/ Dominic Valerian
                                                            Dominic Valerian
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION AND [PROPOSED] ORDER
     CONTINUING HEARING ON COMCAST’S                 -4-                     CASE NO. 4:18-CV-01829-HSG
     MOTION TO STAY PENDING APPEAL
